DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are currently pending and prosecuted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 20-21 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments. 
The Examiner recommends incorporating the claim limitations indicated as allowable subject matter from Claims 3 and 22 or Claims 18 and 19 into the independent claims in order to expedite prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., US PG-Pub 2017/0285862, hereinafter Hu, in view of Kang et al., US PG-Pub 2016/0124544, hereinafter Kang.
Regarding Claim 1, Hu teaches an analog front-end circuit (Abstract) for a touch controller ([0041]), comprising: 
an analog front-end (AFE unit 130), comprising an input terminal (input terminal 132) and an output terminal (Figs. 1-2, and corresponding descriptions, showing the output terminal); 
a first switch (switch unit 110), comprising a first terminal and a second terminal (Figs. 1-2, and corresponding descriptions; [0016]), wherein the first terminal of the first switch is coupled to the input terminal of the analog front-end (Figs. 1-2, and corresponding descriptions; [0016]), and the second terminal of the first switch is configured to receive a touch driving signal from a panel routing (Figs. 1-2, and corresponding descriptions, input terminal 111; [0016]); and 
a second switch (capacitor 120), comprising a first terminal and a second terminal (Figs. 1-2, and corresponding descriptions; [0016]), wherein the first terminal of the second switch is coupled to the second terminal of the first switch (Figs. 1-2, and corresponding descriptions), and the second terminal of the second switch is coupled to a reference voltage (Figs. 1-2, and corresponding descriptions; [0016]).
However, Hu does not explicitly teach wherein the first switch is configured to receive a first switching signal to turn on the first switch, and the second switch is configured to receive a second switching signal to turn on the second switch.
Kang teaches wherein the first switch is configured to receive a first switching signal to turn on the first switch (Kang: Fig. 7, and corresponding descriptions; [0112]-[0130], specifically, [0112]-[0115]), and the second switch is configured to receive a second switching signal to turn on the second switch (Kang: Fig. 7, and corresponding descriptions; [0112]-[0130], specifically, [0116]-[0119]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the switching signals taught by Kang into the device taught by Hu in order to ensure the appropriate switch is activated at the correct time (Kang: [0115]), thereby providing a higher quality touch sensitive display device.
Regarding Claim 2, Hu, as modified by Kang, teaches the analog front-end circuit according to the claim 1, wherein the second switch is turned on during a first period (Hu: [0016]-[0019]), and the first switch is turned on during a second period (Hu: [0016]-[0019]), wherein the first period and the second period are non-overlapping (Hu: [0016]-[0019]).
Regarding Claim 20, Hu, as modified by Kang, teaches the analog front-end circuit according to the claim 1, wherein the reference voltage is a common mode voltage or the touch driving signal (Hu: [0016]-[0019]).
Regarding Claim 21, Hu teaches an operating method of an analog front-end circuit (Abstract) for a touch controller ([0041]), wherein the analog front-end circuit comprises an analog front-end (AFE unit 130), a first switch (switch unit 110) and a second switch (capacitor 120), an input terminal of the analog front-end is coupled to a first terminal of the first switch (Figs. 1-2, and corresponding descriptions; [0016]), a second terminal of the first switch is coupled to a panel routing and a first terminal of the second switch (Figs. 1-2, and corresponding descriptions; [0016]), a second terminal of the second switch is coupled to a reference voltage (Figs. 1-2, and corresponding descriptions; [0016]), and the panel routing is further coupled to a touch panel and a display panel (Figs. 1-2, and corresponding descriptions; [0016]), wherein the operating method comprises: 
transmitting a coupling noise signal from the display panel through the panel routing and the second switch to the reference voltage ([0016]-[0019]); and 
receiving a touch driving signal by the input terminal of the analog front-end through the panel routing and the first switch ([0016]-[0019]).
However, Hu does not explicitly teach when the second switch is turned on by a second switching signal and when the first switch is turned on by a first switching signal.
Kang teaches when the second switch is turned on by a second switching signal (Kang: Fig. 7, and corresponding descriptions; [0112]-[0130], specifically, [0116]-[0119]); and 
when the first switch is turned on by a first switching signal (Kang: Fig. 7, and corresponding descriptions; [0112]-[0130], specifically, [0112]-[0115]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the switching signals taught by Kang into the device taught by Hu in order to ensure the appropriate switch is activated at the correct time (Kang: [0115]), thereby providing a higher quality touch sensitive display device.
Allowable Subject Matter
Claims 3-19 and 22-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The entirety of the limitations of claims 3 and 22 are considered allowable. Specifically, the limitation “wherein the first switching signal and the second switching signal are periodic square waves, and the first switching signal and the second switching signal are inverted” is considered allowable. Additionally, with respect to Claims 18 and 19, the prior art of record fails to teach a third switch being connected in the manner claims and wherein the third switch is switched synchronously with the second switch.
The Examiner recommends placing the portions of Claims 3 and 22 or Claims 18 and 19 indicated as allowable into the corresponding independent claim in order to place the application in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627